Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00252-CR

                                    Luis SANCHEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR6545
                         Honorable Sid L. Harle, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 20, 2016.


                                             _____________________________
                                             Karen Angelini, Justice